Citation Nr: 0706159	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  02-13 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska




THE ISSUE

Entitlement to service connection for multiple sclerosis.




REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.




ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1981 to April 1985.  This matter is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a February 2002 
rating decision of the Lincoln, Nebraska Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 2003, 
the Board undertook development under authority then in 
effect.  In December 2003, the case was remanded for such 
development.  In a decision issued in April 2006, the Board 
denied the veteran's claim for service connection for 
multiple sclerosis.  The veteran appealed that decision to 
the Court.  In October 2006, the Court issued an order 
vacating the April 2006 Board decision and remanding the 
matter for readjudication consistent with the instructions 
outlined in a September 2006 Joint Motion by the parties 
(Joint Motion).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The record reflects that the veteran has a diagnosis of 
multiple sclerosis based on MRI findings.  He alleges that 
torticollis (which has been recognized as an early symptom of 
multiple sclerosis in this case) first manifested in 1990, 
within 7 years of his discharge from service.  A January 2002 
VA opinion, along with March and July 2005 private medical 
opinions concluded, based on the veteran's history of symptom 
onset in 1990, that multiple sclerosis began within the 7 
year presumptive period.  In its April 2006 decision, the 
Board found that the medical evidence of record did not 
support the onset of these symptoms until 1993 or 1994, more 
than 7 years after discharge.  It noted that while the 
veteran had been reporting since 1998 that torticollis 
manifested in 1990, 1996 VA records show that he reported 
injuring his neck in a fight 2 to 3 years previously and that 
torticollis begun after that injury.  The Board concluded 
that since these records were more contemporaneous in time to 
the alleged onset of symptoms they had more probative value 
than the veteran's subsequent reports that his symptoms began 
in 1990.  (This apparently is considered an inadequate 
credibility assessment. See below.)  Hence, the Board found 
that the medical opinions of record were not probative as 
they were based on history provided by the veteran that was 
not substantiated by the medical evidence of record.  

The Joint Motion states the Board erred by rejecting the 
above noted medical opinions because they provided evidence 
that multiple sclerosis initially clinically manifested 
within 7 years of the veteran's discharge from service.  The 
parties noted the Court's holding in Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2005), that the Board cannot reject a 
medical opinion solely on the rationale that it was based on 
history provided by the veteran, unless the Board renders a 
finding regarding the credibility of the veteran's 
statements.  The Joint Motion states that the Board did not 
make such a credibility finding and, thus, erred by rejecting 
the opinions solely because they were based on the veteran's 
history.  

The Joint Motion also alleges the Board erred by not 
addressing whether the evidence was sufficient to warrant 
scheduling another VA medical examination or opinion.  An 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The parties noted the Court's recent holding 
in McLendon v. Nicholson, 20 Vet. App. 79 (2006), that the 
third prong of 38 C.F.R. § 3.159(c)(4) is a "low threshold 
standard" and said that since the record contains a 
diagnosis of multiple sclerosis and evidence dating the onset 
of the veteran's multiple sclerosis symptoms to within 7 
years of discharge, the Board needed to consider whether 
another VA examination was indicated.  

In order to adequately address the contentions raised in the 
Joint Motion, the Board finds that it must remand the case 
for a VA examination and further development.
In December 2003, the Board remanded this case to obtain 
private and VA medical records during the period of 1985 to 
1996 regarding treatment of possible symptoms of multiple 
sclerosis, including torticollis, titubation, wry neck 
syndrome, and head tremors.  A search of VA facilities 
revealed no existing records during that time period.  The 
veteran had previously indicated that in 1993 he was an 
inpatient for 30 days at a facility in Mesa Vista, 
California; that he had incurred debt for medical bills after 
being treated at a facility in Kearney, Nebraska; that he 
received treatment from a Dr. D. M.; and that he was treated 
by a Dr. H. in Hastings and Omaha between 1994 and 1996.  He 
did not respond to a May 2004 letter requesting that he 
provide signed release forms so the RO could obtain these 
medical records.  As this evidence is considered critical to 
the determinations to be made, it must be secured.  In this 
regard, the veteran and his attorney are advised that 
38 C.F.R. § 3.158(a) provides that when evidence requested in 
connection with an original claim is not furnished within one 
year of the request, the claim will be considered abandoned.

Finally, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006), which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but was not notified of the criteria 
for establishing a disability rating or effective dates of 
awards.  Since the case is being remanded anyway, the RO will 
have the opportunity to correct the notice deficiencies.  

Accordingly, the case is REMANDED for the following:

1.  The RO must provide the veteran notice 
regarding the rating of multiple sclerosis 
and effective date of any award as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).

2.  The RO should ask the veteran to 
identify all private health care providers 
that treated him for possible symptoms of 
multiple sclerosis, including torticollis, 
titubation, wry neck syndrome, and head 
tremors during the period from 1985 
through 1996.  Of particular interest are 
treatment records from the Mesa Vista, 
California facility; from the Kearney, 
Nebraska facility; from Dr. D. M.; and 
from Dr. H.  The veteran should also be 
asked to provide authorizations for 
release for all records of such treatment 
or evaluation.  [In conjunction with this 
request, the RO should again advise the 
veteran and his attorney of the importance 
of this information, and of the provisions 
of 38 C.F.R. § 3.158.]  The RO should 
obtain complete records of all such 
treatment and evaluations from all sources 
identified by the veteran.  

3.  The RO should then arrange for the 
veteran to be examined by a neurologist.  
The examiner must review the claims file.  
The examiner should provide an opinion 
regarding whether it is at least as likely 
as not (a 50% or better probability) that 
torticollis or other multiple sclerosis 
related symptoms initially clinically 
manifested within 7 years of the veteran's 
discharge from service, i.e., by April 9, 
1992.  The examiner must explain the 
rationale for all opinions given and note 
the January 2002 VA and March and July 
2005 private opinions.  The examiner 
should also reconcile any medical evidence 
of record (that is not based on the 
veteran's history) that documents the 
onset of multiple sclerosis related 
symptoms with various reports by the 
veteran and other lay witnesses regarding 
the time period of the onset of multiple 
sclerosis related symptoms.  

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his attorney the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The purpose of this remand is to comply with the Order of the 
Court endorsing the Joint Motion by the parties.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board and by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


